                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

STEPHANIE C. SHENG,                   )
ALEX SHENG,                           )
                                      )
                   Plaintiffs,        )
                                      )
                v.                    )              No. 1:17-cv-03864-JRS-TAB
                                      )
WILLIAM A. BISSONNETTE,               )
                                      )
                   Defendant.         )
                                      )
                                      )
STATE FARM MUTUAL AUTOMOBILE          )
INSURANCE COMPANY,                    )
                                      )
                   Intervenor Defend- )
                   ant.               )



         ORDER ON MOTIONS TO EXCLUDE EXPERT TESTIMONY

                                 (ECF Nos. 71 & 73)

    This matter is set for trial on September 30, 2019. Intervening Defendant State

Farm Mutual Automobile Insurance Company (State Farm), by counsel, filed its Mo-

tion to Exclude Expert Testimony, which requests that this Court exclude the testi-

mony of Plaintiff’s chiropractic providers that goes beyond the scope of chiropractic

practice and causally connects the Plaintiff’s medical issues with the subject accident.

Defendant Bissonnette also moves to exclude the chiropractors’ testimony and joins

State Farm’s arguments in full. The Court, having considered said Motions, now




                                          -1-
finds that the Motions should be DENIED, without prejudice, with opportunity for

leave to refile when the relevant facts are further developed.

                                  I. Background

   Plaintiffs Stephanie and Alex Sheng demand judgment for medical expenses,

lost wages, and damages for alleged personal injuries suffered by Stephanie Sheng

resulting from an automobile accident with the Defendant, William Bissonnette.

(ECF No. 5, First Am. Compl. ¶¶ 3–7.) State Farm intervened in this action and

moved to exclude or limit testimony by three of the Plaintiffs’ witnesses, chiroprac-

tors hired to treat Stephanie Sheng’s alleged injuries: Carolyn Fancher, D.C.; Darcy

Fox, D.C.; and Merry Harris, D.C. State Farm alleges these witnesses’ records dis-

cuss medical issues. (See ECF No. 72 at 2, Mem. Supp. Intervening Def.’s Mot. Sup-

press Expert Test. (hereinafter Def.’s Mem.).) Consequently, State Farm believes

these witnesses may testify regarding such issues beyond their area of expertise.

Id. However, the testimony by the relevant witnesses has not yet been taken.

                                II. Legal Standard

                          A. Ruling on Motions in Limine

   Included in the district court’s inherent authority to manage trials is the broad

discretion to rule on motions in limine. See Jenkins v. Chrysler Motors Corp., 316

F.3d 663, 664 (7th Cir. 2002). A ruling on a motion in limine is interlocutory. See

Clarett v. Roberts, 657 F.3d 664, 669–71 (7th Cir. 2011). A district court may adjust

a motion in limine during the course of a trial. See Farfaras v. Citizens Bank & Tr.

of Chi., 433 F.3d 558, 565 (7th Cir. 2006) (citing Luce v. United States, 469 U.S. 38,




                                         -2-
41–42 (1984)). A pre-trial ruling denying a motion in limine does not automatically

mean that all evidence contested in the motion will be admitted at trial. See United

States v. Connelly, 874 F.2d 412, 416 (7th Cir. 1989) (citing Luce, 469 U.S. at 41)

(“Indeed, even if nothing unexpected happens at trial, the district judge is free, in the

exercise of sound judicial discretion, to alter a previous in limine ruling.”). Unless

evidence clearly is not admissible for any purpose at the time of a motion in limine,

final evidentiary rulings should be deferred until trial so questions of foundation, rel-

evancy, and potential prejudice may be resolved in context. See United States v.

Lopez, 161 F. Supp. 3d 660, 662 (S.D. Ind. 2015); Hawthorne Partners v. AT&T Techs.,

Inc., 831 F. Supp. 1398, 1400 (N.D. Ill. 1993).

                          B. Admission of Expert Testimony

   Federal Rule of Evidence 702 and the principles set forth in Daubert v. Merrell

Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), govern the admission of expert tes-

timony in federal courts, even in diversity cases. C.W. ex rel. Wood v. Textron, Inc.,

807 F.3d 827, 834 (7th Cir. 2015). Rule 702 provides, in relevant part:

      A witness who is qualified as an expert by knowledge, skill, experience, train-
      ing, or education may testify in the form of an opinion or otherwise, if:
      a) the expert’s scientific, technical, or other specialized knowledge will help the
      trier of fact to understand the evidence or to determine a fact in issue;
      b) the testimony is based on sufficient facts or data;
      c) the testimony is the product of reliable principles or methods; and
      d) the expert has reliably applied the principles and methods to the facts of the
      case.

Fed. R. Evid. 702.

   Daubert requires that an expert’s testimony is both reliable and relevant. 509

U.S. at 592–93. The Seventh Circuit has set forth a three-step analysis in applying



                                          -3-
the Daubert standard: “(1) the witness must be qualified as an expert by knowledge,

skill, experience, training, or education; (2) the expert’s reasoning or methodology un-

derlying the testimony must be scientifically reliable; and (3) the testimony must as-

sist the trier of fact to understand evidence or to determine a fact in issue.” Tyler v.

JP Operations, LLC, 342 F. Supp. 3d 837, 844 (S.D. Ind. 2018) (citing Ervin v. John-

son & Johnson, Inc., 492 F.3d 901, 904 (7th Cir. 2007)). Importantly, the inquiry

should be conducted “flexibly to account for the various types of potentially appropri-

ate expert testimony.” Tyler, 342 F. Supp. 3d at 844 (citing Deputy v. Lehman Bros.,

Inc., 345 F.3d 494, 505 (7th Cir. 2003)).

                                   III. Discussion

   State Farm relies on law from several jurisdictions to support the assertion that

chiropractors may not testify regarding medical issues or causation. This Court de-

termines that Federal law governs the admissibility of expert testimony at issue, and,

under such law, chiropractors are not prohibited from testifying about medical issues

or causation in all circumstances. Thus, without a particularized showing of medical

testimony that is unquestionably beyond the expertise of the chiropractors, State

Farm has not carried its burden under Daubert or Rule 702 for excluding this evi-

dence.

    A. Federal Law Does Not Prohibit All Medical Testimony from Chiropractors

   First, State Farm offers support from Washington, Indiana, Oklahoma, and Del-

aware law supporting that chiropractors are restricted from providing testimony

about the cause of medical issues. (See ECF No. 72, Def.’s Mem. at 2–3.) However,




                                            -4-
as stated, the Federal Rules of Evidence and Daubert standards govern the admissi-

bility of evidence in diversity cases. See C.W., 807 F.3d at 834; Wallace v. McGlothan,

606 F.3d 410, 419 (7th Cir. 2010). Under this framework, the admissibility of chiro-

practic testimony is fact-dependent and ill-suited for preliminary challenge.

    Even if state law were applied though, the same conclusion is reached: Chiroprac-

tors are not prohibited from testifying regarding all medical issues. State Farm relies

on Totton v. Bukofchan, 80 N.E. 3d 891 (Ind. Ct. App. 2017), to support the assertion

that non-physician healthcare providers are not qualified to render expert opinions

as to medical causation. 1 However, Totton specifically states “there is not a blanket

rule that prohibits non-physician healthcare providers from qualifying as expert wit-

nesses as to medical causation under [Indiana] Evidence Rule 702.” Id. at 894. Fur-

thermore, the court in Totton held that a non-physician healthcare provider may tes-

tify as to medical causation if the witness is determined to have “sufficient expertise

regarding the factual circumstances giving rise to the patient’s injuries.” Id.

         B. Admissibility of the Chiropractors’ Testimony Cannot Be Determined

    Here, without the actual testimony from the relevant witnesses, it is impossible

to determine whether the witnesses have sufficient expertise to offer such testimony.

State Farm asserts the chiropractors “appear to discuss medical issues as opposed to

chiropractic complaints.” (ECF No. 72, Def.’s Mem. at 2.) However, chiropractic




1
  Indiana substantive law, as the forum with the “most intimate contacts” with the case, would apply. See Dobbs v.
DePuy Orthopedics, Inc., 842 F.3d 1045, 1048 (7th Cir. 2016) (citing Klaxon Co. v. Stentor Elec. Mfg. Co., 313
U.S. 487, 496–97 (1941)) (stating federal courts sitting in diversity apply choice-of-law rules of state in which they
sit); Hartford Acc. & Indem. Co. v. Dana Corp., 690 N.E.2d 285, 291 (Ind. Ct. App. 1997) (applying “most intimate
contacts” choice-of-law test to insurance contracts).


                                                        -5-
testimony on medical issues is admissible if the court determines the witness meets

the standards of Rule 702 and Daubert. Plaintiffs have not been provided opportunity

to lay foundation for admission of such testimony. State Farm has not demonstrated

that the speculated testimony could not reasonably be within a chiropractor’s area of

expertise. Until the relevant witnesses are actually deposed, regardless of the topics

discussed in their medical records, the Court cannot properly determine that the ev-

idence is clearly inadmissible.

   Accordingly, for the foregoing reasons, Defendants’ Motions to Exclude Expert

Testimony (ECF Nos. 71 & 73) are DENIED, without prejudice, with opportunity for

leave to refile when the relevant facts are further developed.



Date: 5/31/2019




Distribution via CM/ECF to all registered counsel of record




                                         -6-
